Case 8:19-mj-00621-GLF Document 14 Filed 01/07/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE ) Criminal No.  8:19-MJ-621 (GLF)
EXTRADITION OF )
VICTOR LAZORE )

)

 

CERTIFICATION AND COMMITTAL FOR EXTRADITION

Having held an extradition hearing on January 7, 2020, and after considering the
evidence, in particular, the certified and authenticated documents submitted by the Government
of Canada, and the arguments of both counsel, the Court finds and certifies to the Secretary of
State as follows:

(1) This Court has jurisdiction over, and the undersigned is authorized to conduct,
extradition proceedings pursuant to 18 U.S.C. § 3184 and Local Rule of Criminal Procedure
58.1(a)(2)(B);

(2) This Court has personal jurisdiction over Victor Lazore (the “Fugitive”), found and
arrested on September 30, 2019, in this District pursuant to a complaint filed by the United States
in response to the request of the Government of Canada for Lazore’s provisional arrest with a
view towards his extradition;

(3) The extradition treaty between the United States and the Government of Canada,
Treaty on Extradition Between the United States of America and Canada, U.S.-Can., Dec. 3,
1971, 27 U.S.T. 983, as amended by the Protocol Amending the Extradition Treaty with Canada,
U.S.-Can., Jan. 11, 1988, S. TREATY Doc. No. 101-17 (1990), and the Second Protocol
Amending the Extradition Treaty with Canada, U.S.-Can., Jan. 12, 2001, S. TREATY Doc. No.
107-11 (2002) (collectively, the “Treaty”), was in full force and effect at all times relevant to this
action;

(4) The Fugitive has been charged in Canada with first degree murder in violation of
Section 235 of Canada’s Criminal Code. The above-referenced Treaty between the United
States and Canada encompasses this offense for which the Fugitive has been charged, and for
which extradition is sought for trial; and

(5) There is probable cause to believe that the Fugitive before this Court, the same
person identified in the extradition request from the Government of Canada, committed the
offense for which extradition is sought;

THEREFORE, pursuant to 18 U.S.C. § 3184 and the above findings, I certify the
extradition of the Fugitive, Victor Lazore, to Canada, on the offense for which extradition was
requested, and commit the Fugitive to the custody of the United States Marshal pending further
decision on extradition and surrender by the Secretary of State pursuant to 18 U.S.C. § 3186.
Case 8:19-mj-00621-GLF Document 14 Filed 01/07/20 Page 2 of 2

I further order that the Clerk of this Court forward a certified copy of this Certification
and Committal for Extradition to the Secretary of State.

5 Get aves

UNITED STATES MAGISTRATE JUDGE

DATED: Jarscosgs 7, pad

Presented by: Aovh erine, ke pi te

AUSA NAME
Assistant U.S. Attorney
